Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein said free wheel is movable only parallel to said pivot axis of said rotor”. This recitation is in conflict with the recitation “a first chamber of variable radial cross-section with respect to the pivot axis”. Claim 1 already defines the variable cross section as being radial. Claim 3 cannot defeat this limitation by conversely limiting movement in the axial direction only. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 13, 14, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Goeller (EP2503410).
With regard to claim 1 Goeller discloses the correction mechanism for a timepiece date display mechanism (paragraph 1 figure 2), arranged to change the angular position of a display wheel set (31; claim 1) comprised in said date display mechanism (claim 1), said correction mechanism includes, on the one hand, 
a control wheel set (paragraph 5; figure 2; claim 1) arranged to be controlled by user action (claim 1) and/or by a timepiece mechanism (claim 1), and on the other hand, an output wheel set (claim 1, paragraphs 9, 12) arranged to cooperate with said display wheel set (claim 1, paragraphs 9, 12), said correction mechanism including 
a free wheel mechanism (15, 17) which is arranged to disengage said output wheel set (paragraph 9) from said control wheel set in a first relative direction of rotation (paragraph 9), and to engage said output wheel set with said control wheel set (paragraph 9) in a second relative direction of rotation opposite to said first relative direction of rotation (paragraph 9), 
wherein said control wheel set or respectively said output wheel set (paragraph 9) is integral in rotation with a rotor (figure 2 paragraph 9), in that wherein said output wheel set or respectively said control wheel set includes a cavity (figure 2 paragraph 9) inside which said rotor can pivot (figure 2 paragraph 9), and in that wherein said rotor ('1) and/or said cavity includes at least a first chamber (figure 2) of variable radial cross-section with respect to the pivot axis (paragraph 9 figure 2) of said rotor (paragraph 9 figure 2), and in that wherein said correction mechanism includes at least one free wheel (19) enclosed inside said chamber (paragraph 9 figure 2), and whose dimensions are arranged to allow said free wheel freedom inside said chamber in said first relative direction of rotation of said rotor (paragraph 9) with 

With regard to claim 12 Goeller discloses the correction mechanism according to claim 1, wherein said correction mechanism includes, in said output wheel set or said control wheel set (figure 2), a single pivot shoulder arranged to cooperate with a structure or plate or bridge of a timepiece mechanism or of a movement to which said correction mechanism is arranged to be fixed (figure 2; the control wheel set has a plurality of pivots, each has a should, and each cooperates with at least one structure). 

With regard to claim 13 Goeller discloses a date display mechanism comprising a display wheel set and a correction mechanism according to claim 1 (abstract; claim 1; figure 2). 

With regard to claim 14 Goeller discloses a timepiece comprising a date display mechanism comprising a display wheel set (claim 1), and a control wheel set (claim 1 figure 2) arranged to be controlled by user action and/or by a timepiece mechanism comprised in said timepiece and/or by a movement (claim 1) comprised in said timepiece (abstract; claim 1), which includes a correction mechanism (figure 2; paragraph 9; claim 1) according to claim 1, arranged to correct the position of said display wheel set to change the date display (claim 1; paragraphs 8-9). 

With regard to claim 15 Goeller discloses the timepiece according to claim 14, wherein the timepiece is a watch (paragraph 8).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeller (EP2503410) In view of Oguchi (US 20050195689).
With regard to claim 10 (depends on claim 1) Goeller does not disclose the claimed: wherein said control wheel set, said output wheel set, said rotor, and each said free wheel, are made of non-magnetic material. 
Oguchi teaches using non magnetic materials including ceramic to form structural elements of a timepiece to avoid inferring with an antenna of the timepiece – paragraphs 10, 113-117. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Goeller’s system such that said output wheel set, said rotor, and each said free wheel, are made of non-magnetic material, as taught by Oguchi. The reason for doing so would have been to form the elements from materials that would not infer with the antenna, as taught by Oguchi.

With regard to claim 11 (depends on claim 10) Goeller does not disclose the claimed: wherein said control wheel set said output wheel set, said rotor, and each said free wheel are made of ceramic material. 
Oguchi teaches using non-magnetic materials including ceramic to form structural elements of a timepiece to avoid inferring with an antenna of the timepiece – paragraphs 10, 113-117. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Goeller’s system such that said output wheel set, said rotor, and each said free wheel, are .

Allowable Subject Matter
Claims 2, 4-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






7-29-21
/SEAN KAYES/Primary Examiner, Art Unit 2844